Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
Election/Restriction
This application contains claims directed to the following patentably distinct species: 
Species 1: Figure 1 drawn to a hydrostatic transmission (HMT) with at least two planetary gearsets, seven clutches and three brake mounted on different parallel shafts;
Species 2: Figure 2 drawn to a hydrostatic transmission (HMT) with at least one planetary gearset, four clutches mounted on three different parallel shafts;
Species 3: Figure 4 drawn to a hydrostatic transmission (HMT) with at least one planetary gearset, four clutches mounted on two different parallel shafts;
Species 4: Figures 7 and 16 drawn to a hydrostatic transmission (HMT) with at least one planetary gearset, four clutches individually controlled by a hydraulic circuit and mounted on three different parallel shafts; These Figures appear to be the same.
Species 5: Figure 9 drawn to a hydrostatic transmission (HMT) with at least one planetary gearset, two dog clutches and mounted on three different parallel shafts;
Species 6: Figure 13 drawn to a hydrostatic transmission (HMT) with at least one planetary gearset, a dog clutch and two multi-plate clutches and mounted on three different parallel shafts;
Species 7: Figure 19 drawn to a hydrostatic transmission (HMT) with at least two planetary gearsets, eight clutches and three brakes mounted on different parallel shafts;
Species 8: Figure 20 drawn to a hydrostatic transmission (HMT) with at least one planetary gearset and five clutches mounted on three different parallel shafts;
Species 9
Species 10: Figure 23 drawn to a hydrostatic transmission (HMT) with at least two planetary gearsets, eight multi-plate clutches, three brakes and a PTO multistage speed change mechanism mounted on different parallel shafts;
Species 11: Figure 26 drawn to a hydrostatic transmission (HMT) with at least two planetary gearsets, six multi-plate clutches, a dog clutch, three brakes and a PTO multistage speed change mechanism mounted on different parallel shafts; and
Species 12: Figure 27 drawn to a hydrostatic transmission (HMT) with at least two planetary gearsets, eight multi-plate clutches, three brakes and a PTO multistage speed change mechanism mounted on different parallel shafts.

The species are independent or distinct because the arrangement of each species is different from one another. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of the claims is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; and
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different symbols, classes/subclasses or electronic resources, or employing different search strategies or search queries) and excessive prior art analyzing for each individual species due to its unique configuration.
 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on Monday - Thursday at (571) 272 - 6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/TINH DANG/Primary Examiner, Art Unit 3655